Citation Nr: 0829871	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
wrist disorder to include arthritis.

2.  Entitlement to service connection for a chronic left 
wrist disorder to include arthritis.

3.  Entitlement to service connection for a chronic left 
shoulder disorder to include arthritis.

(The issues of entitlement to an evaluation in excess of 10 
percent for chronic degenerative osteoarthritis of the left 
knee and entitlement to an initial evaluation in excess of 10 
percent for left knee anterior cruciate ligament tear are the 
subjects of a separate decision.)

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in February 2007.  This matter was originally on appeal from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2007 decision, the Board denied the veteran's 
claim for service connection for a chronic right wrist 
disorder, a chronic left wrist disorder, and a chronic left 
shoulder disorder, to include arthritis.  The veteran 
appealed the February 2007 Board decision to the Court.  In 
May 2008, VA's Office of General Counsel and veteran's 
attorney filed a Joint Motion requesting that the Court 
vacate and remand the Board's February 2007 decision.  In May 
2008, the Court issued an Order remanding the matter.

In the Joint Motion, the parties agreed that a remand was 
required as the Board did not provide an adequate statement 
of reasons or basis to support the denials of service 
connection when it did not address the lack of an SSOC or 
38 C.F.R. § 19.31 after receiving additional evidence from 
the veteran and as the VA examination conducted in April 2004 
was inadequate because the VA examiner's opinions were not 
supported by a complete rationale.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002). 
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

The veteran asserts that he sustained chronic bilateral wrist 
injury residuals and left shoulder injury residuals, 
including osteoarthritis as the result of his fall from a 
helicopter during a combat mission in the Republic of 
Vietnam.  Given his combat-related commendations, the Board 
finds the veteran's statements as to his alleged inservice 
combat-related traumas to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Vietnam War.  The provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are, therefore, for application.  

However, the statute does not eliminate the need for medical 
nexus evidence.  It merely reduces the evidentiary burden on 
combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet. App. 521, 523-24 (1996).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current right wrist, 
left wrist, or left shoulder disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
current right wrist, left wrist, and left 
shoulder disorder is related to the 
veteran's active duty service.  

The Board has accepted as credible the 
veteran's reports of a right wrist 
injury, a left wrist injury, and a left 
shoulder injury in service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


